Filed 11/08/18                                                                                        Case 18-14340                                                                                                            Doc 16



                                                                                                                                                                                     AMF
      Debtor name
                                                                                                                                                                                  NOV 08 2018
      United States Bankwptcy Court for the:                                                           Distdct of
                                                                                                                      (State)                                        UNITED STATES BANKRUPTCY COIJRT
      Case number (If known):                                                 ) _                                                                                     EASTERN DISTRICT OF CALIFORNIA

                                                                                                                                                                                                        U   Check if this is an
                                                                                                                                                                                                            amended filing




     Official Form 206Sum
     Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                             12115




    •T1               Summary of Assets



     1. Schedule A/B: Assets—Real and Personal Property (Official Form 206NB)



                Copy hne 88 from Schedule A/B ...............................................................................................................                                           $_________
                                                                                                                                                                             ....................   .




          lb. Total personal property:
                Copyline 91A from Schedule NB .................................................................................................................................
                                                                                                                                                                                                        $      0
          ic. Total of all property:
                Copyline 92 from Schedule AIB...................................................................................................................................                     $1 P
                                                                                                                                                                                                    ..                    >




    UTW Summary of Liabilities




     2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of ScheduleD ............................................. .$

     3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)


               Total claim amounts of priority unsecured claims:
               Copy the total claims from Part 1 from line 6a of Schedule ElF ...................................................................................                                   .$

               Total amount of claims of nonpriority amount of unsecured claims:
                Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F ........................................................                                            .+ $




     4 . Total liabilities .................................................................................................................................................................
                                                                                                                                                                                                        $
          Lines2+3a+3b




       Official Form 206Sum                                       Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
Filed 11/08/18                                                                   Case 18-14340                                                                         Doc 16



                Debtor name


                United States Bankruptcy Court for the:                          District of
                                                           hi '2L.                             (State)
            Case number (If known):                        I J .2 /                                                                             U Check if this is an
                                                                                                                                                   amended filing


           Official Form 206A1B
           Schedule A/B: Assets - Real and Personal Property                                                                                                  12/15

       Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
       all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
       no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule NB, list any executory contracts or unexpired
       leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
           Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
           the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
           additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


       For Part I through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
       schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
       debtor's interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


                           Cash and cash equivalents

       1                 the debtor have any cash or cash equivalents?

            7No . Go to Part 2.
                 U       Yes. Fill in the information below.

                  All cash or cash equivalents owned or controlled by the debtor                                                              Current value of debtor's
                                                                                                                                              interest

                Cash on hand                                                                                                              $

                Checking, savings, money market, or financial brokerage accounts (Identify all)

                 Name of instit t . n (bank or brokerag firm)                  ype o ccunt                    Last 4 d ts o cco t umber                            a
                 3.




                Other cash equivalents (Identify all)
                 4.1.

                 4 .2.                                                                                                                    $______________________

                Total of Part I
                                                                                                                                          $
                 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



   M:M M Deposits and prepayments
            -




                Does the debtor have any deposits or prepayments?

                         No. Go to Part 3.
                 U       Yes. Fill in the information below.
                                                                                                                                              Current value of
                                                                                                                                              debtor's interest
                Deposits, including security deposits and utility deposits

                 Description, including name of holder of deposit

   •             7.1.

                 7.2.                                                                                                                         $_____________________



                Official Form 206NB                                      Schedule NB: Assets— Real and Personal Property                                  page 1
Filed 11/08/18                                                               Case 18-14340                                                                                  Doc 16
     Debtor                       t   2E1       .I:(....,e'                                                                               t    L•f       2.jj/'   /D -I
                           Name
                                                                                 1JYl                         Case number   (if knoern)
                                                                                                                                                                            (




       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

          Description, including name of holder of prepayment

          8.1.

          8.2.

       Total of Part 2.
                                                                                                                                                     $
       Add lines 7 through 8. Copy the total to line 81.



                       Accounts receivable

           Does the debtor have any accounts receivable?

           U No. Go to Part 4.
           U         Yes. Fill in the information below.
                                                                                                                                                     Current value of debtor's
                                                                                                                                                     interest
           Accounts receivable

           ha. 90 days old or less:                    '\j4              -                                        =      4                           $_________________
                                              face amount                    doubtful or uncollectible accounts

           llb. Over 90 days old:                                        -                                        =4
                                              face amount                    doubtful or uncollectible accounts


           Total of Part 3
           Current value on lines 11 a + 11 b = line 12. Copy the total to line 82.


   • FT                 Investments

           Does the debtor own any investments?
                 "   No. Go to Part 5.
           U         Yes. Fill in the information below.
                                                                                                                      Valuation method                Current value of debtor's
                                                                                                                      used for current value          interest

           Mutual funds or publicly traded stocks not included in Part I


                                                                                                     .                                               $__________________
          14.2.
                                                                                                                                                     $____________________




           Non-publicly traded stock and interests in incorporated and unincorporated businesses,
           including any interest in an LLC, partnership, or joint venture

          Name of entity:                                                                      % of ownership:
                                                                                                          %
          15.2.
                                                                                                                                                     $

           Government bonds, corporate bonds, and other negotiable and non-negotiable
           instruments not included in Part I
          Describe:

          16.1.
          16.2.




    17. Total of Part 4
           Add lines 14 through 16. Copy the total to line 83



     Official Form 206A1B                                           Schedule A/B: Assets - Real and Personal Property                                             page 2
Filed 11/08/18                                                          Case 18-14340                                                                      Doc 16
     IIa(.1                  ____                                                                  Case number (I! knovr,))   9                  jet. 1

                  Inventory, excluding agriculture assets

         Does the debtor own any inventory (excluding agriculture assets)?

                    Go to Part 6.
         U      Yes. Fill in the information below.

              General description                         Date of the last     Net book value of         Valuation method used        Current value of
                                                          physical inventory   debtor's interest         for current value            debtor's interest
                                                                               (Where available)
         Raw materials

                                                                                                                                  $
                                                          MM /DD/YYYY

         Work in progress

                                                                                                                                  $
                                                          MM /DD/YYYY

         Finished goods, including goods held for resale

                                                          MM /DD/YYYY

         Other inventory or supplies

                                                          MM /DD/YYYY


         Total of Part 5
                                                                                                                                  $
         Add lines 19 through 22. Copy the total to line 84.

         Is any of the property listed in Part 5 perishable?
         UN0
         U       Yes

         Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

         UN0
         U       Yes. Book value                       Valuation method                            Current value_______________
         Has any of the property listed in Part 5 been appraised by a professional within the last year?
         UNo
         U       Yes

                   Farming and fishing-related assets (other than titled motor vehicles and land)

         Do.the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
         4No. Go to Part 7.

         U      Yes. Fill in the information below.

              General description                                              Net book value of          Valuation method used       Current value of debtor's
                                                                               debtor's interest          for current value           interest
                                                                               (Where available)
         Crops—either planted or harvested

                                                                                                                                  $
         Farm animals Examples: Livestock, poultry, farm-raised fish



         Farm machinery and equipment (Other than titled motor vehicles)



         Farm and fishing supplies, chemicals, and feed



         Other farming and fishing-related property not already listed in Part 6

                                                                                                                                  $

     Official Form 206A1B                                      Schedule A/B: Assets - Real and Personal Property                                  page 3
Filed 11/08/18                                                            Case 18-14340                                                                             Doc 16
     Debtor             1!t_.-
                      Name
                                                                                                        Case number   If known)
                                                                                                                                  IJ
                                                                                                                                       -_t?ILi     trF (
        Total of Part 6.
        Add lines 28 through 32. Copy the total to line 85.

         Is N,ebtor a member of an agricultural cooperative?

              r
         LI    Yes. Is any of the debtor's property stored at the cooperative?

               LINo
               U     Yes
                 ny of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

         Zo
         U Yes. Book value $______________ Valuation method                                 Current value $_______________
         lsydepreciation schedule available for any of the property listed in Part 6?

               No
         LI
                o
               Yes


         Z
                 ny of the property listed in Part 6 been appraised by a professional within the last year?


         LI    Yes



                    Office furniture, fixtures, and equipment; and collectibles

         Doefthe debtor own or lease any office furniture, fixtures, equipment, or collectibles?

          J No. Go to Part 8.
         U Yes. Fill in the information below.
        General description                                                         Net book value of         Valuation method                 Current value of debtor's
                                                                                    debtor's interest         used for current value           interest
                                                                                    (Where available)

         Office furniture

                                                                                     $____                                                 $

         Office fixtures

                                                                                     $_____                                                $

         Office equipment, including all computer equipment and
         communication systems equipment and software


         Collectibles Examples: Antiques and figurines; paintings, prints, or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
        42.1                                                                         $________________
        42.2                                                                         $_________________                                    $
        42.3                                                                         $________________

         Total of Part 7.
         Add lines 39 through 42. Copy the total to line 86.

         Is r
          aoreciation schedule available for any of the property listed in Part 7?


         Lives

         Hay1y of the property listed in Part 7 been appraised by a professional within the last year?

               No
         Ues


     Official Form 206NB                                          Schedule NB: Assets - Real and Personal Property                                         page 4
Filed 11/08/18                                                         Case 18-14340                                                                        Doc 16
     Debtor                 t
                          Name
                                               :tc1YYOf                (J('C                         Case number   (If knorn)   H
   IITIl:N Machinery, equipment, and vehicles

         Does the debtor own or lease any machinery, equipment, or vehicles?

               '   No. Go to Part 9.
         LI        Yes. Fill in the information below.


        General description                                                      Net book value of          Valuation method used       Current value of
                                                                                 debtor's interest          for current value           debtor's interest
        Include year, make, model, and identification numbers (i.e., yIN,
                                                                                 (Where available)
        HIN or N number)


         Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


        47.1                           C1Pr                                       $_____                                            $
        47.2                                                                      $_________________                                $
        47.3                                                                      $________________                                 $
        47.4                                                                      $________________                                 $

         Watercraft, trailers, motors, and related accessories Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels

        48.1                                                                      $____

        48.2                                                                      $________________


         Aircraft and accessories

        49.1                        Pr                                            $____                                             $
        49.2                                                                      $________________

         Other machinery, fixtures, and equipment (excluding farm
         machinery and equipment)


                                                                                  $                                                 $


         Total of Part 8.
                                                                                                                                    $
         Add lines 47 through 50. Copy the total to line 87.



         Is a depreciation schedule available for any of the property listed in Part 8?
                    No
         U          Yes

         HtVany of the property listed in Part 8 been appraised by a professional within the last year?
         L1         No
         DYes




     Official Form 206A/B                                      Schedule A/B: Assets - Real and Personal Property                                   page 5
Filed 11/08/18                                                             Case 18-14340                                                                       Doc 16
     Debtor
                         Name
                                _.                                          L'\C...                   Case number   ifkemvrt




   U FTI            Real property

         Dosthe debtor own or lease any real property?
              '   No. Go to     Part 10.
         U        Yes. Fill in the information below.

        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of property                   Nature and extent      Net book value of     Valuation method used     Current value of
         Include street address or other description such as    of debtor's interest   debtor's interest     for current value         debtor's interest
         Assessor Parcel Number (APN), and type of property     in property            (Where available)
         (for example, acreage, factory, warehouse, apartment
         or office building), if av&
         55.1        70             ear->                             (00     %        $      1   5110 eh rtk.                             &404    ccn-
         55.2
           .2      1 ZO           Cer A                   .           1W1t             $_                                              $_______
                    1 20         e.                                  oo                $_t6OpcZ               es               iQ      $_I     iO,cw
         55.4        tW Crcc' &t-e                                    cr51             $_   tSti)                    c                 $ _    SO, Oo
         55.5      I9O           &OtO&i °c~k                                           $                       &F                      $_    IOO)ObO
         55.6                                                                          $                                              $_____________________

         Total of Part 9.
         Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                       $       ZoOôo
         Is         epreciation schedule available for any of the prope rt y listed in Pa rt 9?
          J        No
         U         Yes

         Has any of the property listed in Part 9 been appraised by a professional within the last year?
                   No
         U         Yes


   •nmi'             Intangibles and intellectual property

         Does the debtor have any interests in intangibles or intellectual property?
         U        No. GotoPartil.
         U        Yes. Fill in the information below.

           General description                                                         Net book value of     Valuation method           Current value of
                                                                                       debtor's interest     used for current value     debtor's interest
                                                                                       (Where available)
         Patents, copyrights, trademarks, and trade secrets


         Internet domain names and websites


         Licenses, franchises, and royalties


         Customer lists, mailing lists, or other compilations


         Other intangibles, or intellectual property

         Goodwill



         Total of Part          10.
         Add lines 60 through 65. Copy the total to line 89.




     Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                               page    6
Filed 11/08/18                                                          Case 18-14340                                                                             Doc 16
     Debtor
                        Name
                               L       €t                   'Y'O15                                  Case number    (if known)'        ? L I b- vq-1
                                                                                                                                 g — (4


         Dr
          ylists or records include personally identifiable information of customers (as defined in 11 U.S.C. § 101 (41A) and 107)?


         DYes
         Is there an amortization or other similar schedule available for any of the property listed in Part 10?


         LI       Yes
    69.any of the property listed in Part 10 been appraised by a professional within the last year?
              I   No
         DYes

   ITiIH All other assets

    70. Does the debtor own any other assets that have not yet been reported on this form?
         Include all interests in executory contracts and unexpired leases not previously reported on this form.
         U        No. Go to Part 12.
         U        Yes. Fill in the information below.
                                                                                                                                              Current value of
                                                                                                                                              debtOr's interest
         Notes receivable
         Description (include name of obligor)

                                                                                                                                   =+ $_____________
                                                                          Total face amount     doubtful or uncollectible amount

         Tax refunds and unused net operating losses (NOLs)

         Description (for example, federal, state, local)

                                                                                                               Tax year                   s(O
                                                                                                               Tax year                   $
                                                                                                               Tax year

         Interests in insurance policies or annuities



         Causes of action against third parties (whether or not a lawsuit
         has been filed)
                                                                                                                                          $        0
         Nature of claim
        Amount requested                    $

         Other contingent and unliquidated claims or causes of action of
         every nature, including counterclaims of the debtor and rights to
         set off claims

                                                                                                                                          $
         Nature of claim
        Amount requested                    $

         Trusts, equitable or future interests in property



         Other property of any kind not already listed Examples: Season tickets,
         country club membership
                                                                                                                                                     CD

         TotalofPartll.
         Add lines 71 through 77. Copy the total to line 90.

         Has any of the property listed in Part 11 been appraised by a professional within the last year?
         LIN0
         U        Yes

     Official Form 206A/B                                       Schedule A/B: Assets— Real and Personal Property                                         page 7
Filed 11/08/18                                                                         Case 18-14340                                                                        Doc 16
                                                                                                                                                             14
                                                                                                                                                            1 '_.J O y•.l:c1 (
    ENFMV=
         _f_V                                                                                                             Case number (ifknovn)




                   Summary



    In Part 12 copy all of the totals from the earlier parts of the form.



          Type of property                                                                             Current value of                           Current value
                                                                                                               ILRroperty
                                                                                                                  ,                               of real property

        Cash, cash equivalents, and financial assets. Copy line 5, Part I


        Deposits and prepayments. Copy line 9, Part 2.                                                    $           o
        Accounts receivable. Copy line 12, Part 3.                                                        $q
        Investments. Copy line 17, Part 4.                                                                $
                                                                                                           o
        Inventory. Copy line 23, Part 5.                                                                  $o
        Farming and fishing-related assets. Copy line 33, Part 6.                                         $O
        Office furniture, fixtures, and equipment; and collectibles.
        Copy line 43, Part 7.

        Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         s
                                                                                                                                              4
        Real property. Copy line 56, Part 9........................................................................          4                              b0(
        Intangibles and intellectual property. Copy line 66, Part 10.                                     $_0

        All other assets. Copy line 78, Part 11.                                                      + $             p


        Total. Add lines 80 through 90 for each column. ........................... 91a.                   $                       + 91b. $




        Total of all property on Schedule NB. Lines 91a + 91b = 92.............................................................................................$____________




     Official Form 206A/B                                                    Schedule A/B: Assets— Real and Personal Property                                         page 8
Filed 11/08/18                                                                        Case 18-14340                                                                                       Doc 16


       Debtor name                                                                                            I
       United States Bankruptcy Court for the:                                      District of
                                                                                                  (State)     I
       Case number (If known):
                                                                                                                                                                 LJ   Check if this is an
                                                                                                                                                                      amended filing
       Official Form 206D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12/15
       Be as complete and accurate as possible.


         Do any creditors have claims secured by debtor's property?
         U .No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
                Yes. Fill in all of the information below.

   •Ti                List Creditors Who Have Secured Claims

         List in alphabetical order all creditors who have secured claims. If a creditor has more than one                             Column A                   Column B
         secured claim, list the creditor separately for each claim.                                                                   Amount of claim            Value of collateral
                                                                                                                                       Do not deduct the value    that supports this
                                                                                                                                       of collateral,             claim
         Creditor's name                                              Describe debtor's property that is subject to a lien
                                   A
                                            Lo-                                           Co I                                                                        $   a-iscxx
          Creditor's mailing address                                                   ________________________________

           nmo
                                                                      Describe the lien

         Creditor's                        if                         Is         reditor an insider or related party?

                                                                      U    Yes
         Date debt was incurred                                       Is anyone else liable on this claim?
                                                                          No
         Last 4 digits of account
         number
                                                                      U Yes. Fill Out Schedule H: Codebtors (Official Form 206H).
         Do multiple creditors have an interest in the                As of the petition filing date, the claim is:
         same property?                                               Check all that apply.

            "   es. Specify each creditor, including this creditor,   U    Unliquidated
                    and its relative priority.
                                                                      U    Disputed



   '     Creditor's name                                              Describe debtor's property that is subject to a lien
                  u vh4        $       Lt8r         ta .              at                    iw                €k -                e.   $   C9 &DcXO
          Creditor's mailing address
                qo                                                            ZA
                                                L                     Describe the IienC(J.

         Creditor's email address..jf                                        creditor an insider or related party?



         Date debt was incurred                                       Is anyone else liable on this claim?

         Last 4 digits of account
         number
                                                                       U   Yes. Fill out Schedule H: Codebtors (Official Form 206H).

         Do multiple creditors have an interest in the                As of the petition filing date, the claim is:
         same property?                                               Check all that apply.
                                                                               ingent
                    Have you already specified the relative            U   Unhiquidated
                    priority?                                          U   Disputed
                U   No. Specify each creditor, including this
                         creditor, and its relative priority.


                U   Yes. The relative priority of creditors is
                        specified on lines

         Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
         Paa eL,
                                                                                                                                           $_l51 S7
        Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of
Filed 11/08/18                                                                   Case 18-14340                                                                                       Doc 16
    Debtor              1
                      Name
                                ec             ILSkYY\OAt              s                                        Case number ir known)                                               II.

                                                                                                                                    Column A                  Column B
                   Additional Page
                                                                                                                                   Amount of claim            Value of collateral
                                                                                                                                    Do not deduct the value   that supports this
                                                                                                                                    of collateral.            claim
    Copy this page only if more space is needed. Continue numbering the lines sequentially from the
    previous page.

      Creditor's name                                            Describe debtor's property that is subject to a lien


                                                                                                                                                               scioicy:.-
       Creditor's mailing address
                                                                                                       cA
      471tQ                         jyDr.
        4Lt                   - e1dl LA.                         Describe the lien


       Creditor's email address, if known                        Is thj..aeditor an insider or related party?

                                                                  LI   Yes


       Date debt was incurred                                          No else liable on this claim?
                                                                       pyne

       Last 4 digits of account
       number
                                                                  LI   Yes. Fill out Schedule H: Codebfors (Official Form 206H).


       Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
       same property?                                              ae$rlI that apply.
                                                                  0    Contingent
                  Have you already specified the relative
                                                                  LI   tJnliquidated
                  priority?                                       LI   Disputed

             LI   No. Specify each creditor, including this
                      creditor, and its relative priority.




             LI   Yes. The relative priority      editors is
                      specified on lines


       Creditor's name                                           Describe debtor's property that is subject to a lien


        Lc\ Cbk.                                                   1&cQ 6oWen ik
       Creditor's mailing address                                            L.(5t'XC1




       Credito 's email addre            f                        l;th,eeditor an insider or related party?
                                                                       No
              3              _
                                                                  LI Yes
       Date debt was incurred                           J Ci.7    Is pone else liable on this claim?
                                                                  U No
       Last 4 digits of account
       number
                                                                  U. Yes. Fill out Schedule H: Codebtors ( Official Form 206H).

       Do multiple creditors have an Interest in the              As of the petition filing date, the claim is:
       same property?                                             Che     II that apply.

       LINo                                                            Contingent
             Yes. Have you already specified the relative
                                                                  LI   Unliquidated
                  priority?                                       LI   Disputed

             LI No.    Specify each creditor, including this
                       creditor, and its relative priority.




             LI   Yes. The relative priority of creditors is
                      specified on lines



     Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      pag2—' of
Filed 11/08/18                                                           Case 18-14340                                                                               Doc 16

    IIl(•]                                                                                            Case number   (if koown)
                                                                                                                                 1 '\ qz L4{) t\ -
                 List Others to Be Notified for a Debt Already Listed in Part I


      St in alphabetical order any others who must be notified fora debt already listed in Part 1. Examples of entities that may be listed are collection
       encies, assignees of claims listed above, and attorneys for secured creditors.

      no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

             Name and address                                                                                        On which line in Part I      Last 4 digits of
                                                                                                                     did you enter the            account number
                                                                                                                     relatedcreditor?             for this entity


                                                                                                                    Line 2.




                                                                                                                    Line 2.




                                                                                                                    Line 2.




                                                                                                                    Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




                                                                                                                     Line 2.




     Form 206D                         Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                 page - of
Filed 11/08/18                                                             Case 18-14340                                                                          Doc 16


       Debtor

       United States Bankruptcy Court for the:                             District of
                                                                                         (State)
       Case number
       (If known)

                                                                                                                                         U   Check if this is an
                                                                                                                                             amended filing
    Official Form 206 ElF
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                  12/15

    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
    unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
    on Schedule A/B: Assets - Real and Personal Property (Official Form 206NB) and on Schedule G: Executory Contracts and Unexpired Leases
    (Official Form 206G). Number the entries in Parts I and 2 in the boxes on the left. If more space is needed for Part I or Part 2, fill out and attach
    the Additional Page of that Part included in this form.


   •m               List All Creditors with PRIORITY Unsecured Claims

        D   any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
            No. Go to Part 2.
        U   Yes. Go to line 2.

       List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                 Total claim             Priority amount
        Priority creditor's na      and mailing address         As of the petition filing date, the claim is:
                                                                                                                $_____________________   $________________
                                                                Check all that apply.
                                                                U    Contingent
                                                                U    Unliquidated
                                                                U    Disputed
        Date or dates debt was incurred                          Basis for the claim:



        Last 4 digits of account                                Is the claim subject to offset?
        number                                                  U No
                                                                Ll Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) ()



   E    Priority creditor's name and mailing address            As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                                                                $_____________________   $________________

                                                                 U   Contingent
                                                                 U   Unliquidated
                                                                 U   Disputed

        Date or dates debt was incurred                          Basis for the claim:



        Last 4 digits of account                                 Is the claim subject to offset?
        number                                                   U No
                                                                 LJ Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) ()


   E    Priority creditor's name and mailing address            As of the petition filing date, the claim is:
                                                                 Check all that apply.
                                                                                                                $____________________    $________________

                                                                 U   Contingent
                                                                 U   Unliquidated
                                                                 U   Disputed
        Date or dates debt was inãurred                          Basis for the claim:



        Last 4 digits of account                                 Is the claim subject to offset?
        number                                                   U No
                                                                 El Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) ()




     Official Form 206E/F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                    page 1 of
                                                                                                                                                           4...
Filed 11/08/18
     Debtor
                   Name
                              c                                          Case 18-14340
                                                                                                      Case number(/fknmvn)     434O      *   (~
                                                                                                                                                    Doc 16


               Additional Page


    Copy this pge    if   more space is needed Continue numbering the lines sequentially from the
    previous page If no additional PRIORITY creditors exist do not fill out or submit this page                  Total claim    Priority amount



        Priority creditor's name and mailing address
                                                                                                                                $
                                                              As of the petition filing date, the claim is:
                                                               Check all that apply.
                                                               U   Contingent
                                                               U   Unliquidated
                                                               U   Disputed


         Date or dates debt was incurred                       Basis for the claim:



         Last 4 digits of account                              Is the claim subject to offset?
         number                                                U No
                                                                    Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) ()


         Priority creditor's name and mailing address
                                                                                                                                $
                                                               As of the petition filing date, the claim is:
                                                               Check all that apply.
                                                               U   Contingent
                                                               U   Unliquidated
                                                               U   Disputed


         Date or dates debt was incurred                       Basis for the claim:



         Last 4 digits of account                              Is the claim subject to offset?
         number                                                U No
                                                               L...l Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) (_____)

         Priority creditor's name and mailing address
                                                                                                                                $
                                                               As of the petition filing date, the claim is:
                                                               Check all that apply.
                                                               U   Contingent
                                                               U   Unliquidated
                                                               U   Disputed


         Date or dates debt was incurred                       Basis for the claim:



         Last 4 digits of account                              Is the claim subject to offset?
         number                                                U No
                                                                    Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a) ()


         Priority creditor's name and mailing address
                                                               As of the petition filing date, the claim is: $                  $________________
                                                               Check all that apply.
                                                               U   Contingent
                                                               U   Unliquidated
                                                               U   Disputed

         Date or dates debt was incurred                       Basis for the claim:



         Last 4 digits of account                              Is the claim subject to offset?
         number                                                U No
                                                                    Yes
         Specify Code subsection of PRIORITY unsecured
         claim: 11 U.S.C. § 507(a) ()




       Official Form 206E1F                             Schedule ElF: Creditors Who Have Unsecured Claims                                    page - of   -
Filed 11/08/18                                                        Case 18-14340                                                                                 Doc 16
     Debtor                                                                                        Case number   (If keome(__________________________________________
                  Name


               List All Creditors with NONPRIORITY Unsecured Claims

    3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                                  Amount of claim

       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                           Check all that apply.                              $
                                                                           U Contingent
                                                                           U Unliquidated
                                                                           U Disputed

                                                                           Basis for the claim:

       Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                           UN0
       Last 4 digits of account number                                     U Yes

       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                           Check al/that apply.                               $
                                                                           U Contingent
                                                                           U Unliquidated
                                                                           U Disputed

                                                                           Basis for the claim:

       Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                           UNO
       Last 4 digits of account number                                     U Yes
       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                           Check al/that apply.                               $
                                                                           U Contingent
                                                                           U Unhiquidated
                                                                           LI Disputed

                                                                           Basis for the claim:

       Date or dates debt was incurred                                     Is the claim subject to offset?
                                                                           UNO
       Last 4 digits of account number                                     U Yes

       Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:
                                                                           Check all that apply.                              $__________________________________
                                                                           U Contingent
                                                                           U Unhiquidated
                                                                           U Disputed

                                                                           Basis for the claim:

        Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                           LIN0
        Last 4 digits of account number - - - -                            U Yes
        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                           Check al/that apply.                               $
                                                                           LI Cont/ngent
                                                                           U Unhiquidated
                                                                           U Disputed
                                                                           Basis for the claim:

        Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                           LINo
        Last 4 digits of account number                                    U Yes

   3j Nonpriority creditor's name and mailing address                      As of the petition filing date, the claim is:
                                                                           Check all/hat apply.                               $__________________________________
                                                                           U Contingent
                                                                           LI Unhiquidated
                                                                           U Disputed
                                                                           Basis for the claim:

        Date or dates debt was Incurred                                    Is the claim subject to offset?
                                                                           LIN0
        Last 4 digits of account number                                    U Yes


       Official Form 206E/F                          Schedule ElF: Creditors Who Have Unsecured Claims                                                     page _of_
Filed 11/08/18                                                     Case 18-14340                                                                    Doc 16
     Debtor                                                                                     Case number   (If
                  Name



               Additional Page


     Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                            Amount of claim
     previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.


        Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:
                                                                        Check all that apply.                           $
                                                                        U Contingent
                                                                        U Unliquidated
                                                                        U Disputed
                                                                        U Liquidated and neither contingent nor
                                                                            disputed

                                                                        Basis for the claim:

         Date or dates debt was incurred                                Is the claim subject to offset?
                                                                        UN0
         Last 4 digits of account number                                U Yes


         Nonpriority creditor's name and mailing address
                                                                        As of the petition filing date, the claim is:
                                                                        Check all that apply.
                                                                        LI Contingent
                                                                        U Unhiquidated
                                                                        LI Disputed

                                                                        Basis for the claim:

         Date or dates debt was incurred                                Is the claim subject to offset?
                                                                        UN0
         Last 4 digits of account number                                U Yes

         Nonpriority creditor's name and mailing address
                                                                        As of the petition filing date, the claim is:
                                                                        Check all that apply.
                                                                        U Contingent
                                                                        U Unhiquidated
                                                                        U Disputed

                                                                        Basis for the claim:

         Date or dates debt was incurred                                Is the claim subject to offset?
                                                                        LINo
         Last 4 digits of account number         - - - -                U Yes

         Nonpriority creditor's name and mailing address
                                                                        As of the petition filing date, the claim is:
                                                                        Check all that apply.
                                                                        U Contingent
                                                                        LI tJnhiquidated
                                                                        U Disputed

                                                                        Basis for the claim:

         Date or dates debt was incurred                                Is the claim subject to offset?
                                                                        LIN0
         Last 4 digits of account number                                U Yes


         Nonpriority creditor's name and mailing address
                                                                        As of the petition filing date, the claim is:
                                                                        Check al/that apply.                            $
                                                                        LI Contingent
                                                                        LI Unhiquidated
                                                                        U Disputed

                                                                        Basis for the claim:

         Date or dates debt was incurred                                Is the claim subject to offset?
                                                                        UNO
         Last 4 digits of account number                                LI Yes




       Official Form 206E1F                         Schedule ElF: Creditors Who Have Unsecured Claims                                         page - of -
Filed 11/08/18                                                               Case 18-14340                                                                             Doc 16
         Debtor                                                                                            Case number (if


   lT                   List Others to Be Notified About Unsecured Claims


   14•    List in alphabetical order any others who must be notified for claims listed in Parts I and 2. Examples of entities that may be listed are collection agencies,
          assignees of claims listed above, and attorneys for unsecured creditors.
          If no others need to be notified for the debts listed in Parts I and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



                  Name and mailing address                                                         On which line in Part I or Part 2 is the         Last 4 digits of
                                                                                                   related creditor (if any) listed?                account number, if
                                                                                                                                                    any

   4.1.                                                                                           Line

                                                                                                         Not listed. Explain                                -     -



   4.2.                                                                                           Line

                                                                                                         Not listed. Explain                       -             -


   4.3.                                                                                           Line

                                                                                                   U     Not listed. Explain                       -    -    -



   4.4.                                                                                           Line

                                                                                                   U     Not listed. Explain                       -             -



   41.                                                                                            Line

                                                                                                   U     Not listed. Explain                       -    -    -    -



   4.5.                                                                                           Line

                                                                                                   U     Not listed. Explain                       -    -    -    -



   4.6.                                                                                           Line

                                                                                                   U     Not listed. Explain                       -    -    -



   4.7.                                                                                           Line

                                                                                                   U     Not listed. Explain



   4.8.                                                                                           Line

                                                                                                         Not listed. Explain                       -    -    -    -



   4.9.                                                                                           Line

                                                                                                   U     Not listed. Explain                       -    -    -    -



   4.10.                                                                                          Line

                                                                                                         Not listed. Explain



   4.11.
                                                                                                  Line

                                                                                                   U     Not listed. Explain




           Official Form 206E/F                            Schedule ElF: Creditors Who Have Unsecured Claims                                                  page - of -
Filed 11/08/18                                                Case 18-14340                                                                   Doc 16
        Debtor                                                                           Case number (if
                     Name



                  Additional Page for Others to Be Notified About Unsecured Claims


             Name and mailing address                                           On which line in Part I or Part 2 is the   Last 4 dIgits of
                                                                                related creditor (if any) listed?          account number,
                                                                                                                           if any
   4._                                                                          Line

                                                                                       Not listed. Explain                    - - -


   4._                                                                          Line

                                                                                       Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                U      Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                U      Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                U      Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                       Not listed. Explain                 - - - -


   4.                                                                           Line

                                                                                       Not listed. Explain


   4.                                                                           Line

                                                                                       Not listed. Explain                 - - - -


                                                                                Line

                                                                                       Not listed. Explain                 - - - -


                                                                                Line

                                                                                       Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                       Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                U      Not listed. Explain


   4._                                                                          Line

                                                                                       Not listed. Explain                 - - - -


   4._                                                                          Line

                                                                                U      Not listed. Explain                 - - - -




          Official Form 206E1F                  Schedule ElF: Creditors Who Have Unsecured Claims                                   page - of -
Filed 11/08/18                                                   Case 18-14340
     Debtor
                  Name
                                  e\       reyyc.                      ..
                                                                                       Case number   (if know)   1   6'     I t...1 (Ji1 c     P Doc
                                                                                                                                                 - ' 16
     Fr1        Total Amounts of the Priority and Nonpriority Unsecured Claims


    5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                                     Total of claim amounts



       Total claims from Part I                                                                  5a.                 $        -U) /XTh



       Total claims from Part 2                                                                  5b.             + $C

       Total of Parts I and 2
                                                                                                 5c. $________
       Lines 5a + 5b = 5c.




       Official Form 206E/F                      Schedule ElF: Creditors Who Have Unsecured Claims                                            page jofJ
Filed 11/08/18                                                           Case 18-14340                                                                             Doc 16



      Debtor name


      United States Bankruptcy Court for the:                           District of
                                                                                      (State)
      Case number (If known):                                            Chapter



                                                                                                                                             U   Check if this is an
                                                                                                                                                 amended filing

     Official Form 206G
     Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

     Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively


          Does the debtor have any executory contracts or unexpired leases?
          U    No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          U  Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
          Form 206A1B).
         List all contracts and unexpired leases                                                State the name and mailing address for all other parties with
                                                                                                whom the debtor has an executory contract or unexpired lease


              State what the contract or
      2.1!. lease is for and the nature
                                                       flhlLk
              of the debtor's interest

            State the term remaining
            List the contract number of
            any government contract


            State what the contract or
      2.2 lease is for and the nature
            of the debtor's interest

            State the term remaining
            List the contract number of
            any government contract


            State what the contract or
      2.3 lease is for and the nature
            of the debtor's interest

            State the term remaining
            List the contract number of
            any government contract


      2.41 State what the contract or
            lease is for and the nature
            of the debtor's interest

            State the term remaining
              List the contract number of
              any government contract


            State what the contract or
      2.5 lease is for and the nature
            of the debtor's interest

            State the term remaining
              List the contract number of
              any government contract




     Official Form 206G                          Schedule   C: Executory Contracts and Unexpired Leases                                            page 1 of
Filed 11/08/18                                                        Case 18-14340                                                                 Doc 16


     Debtor                                                                                    Case number (if



                   Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

                  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

                List all contracts and unexpired leases                                  State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired lease


        1
                  State what the contract or
      2._         lease is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract



                  State what the contract or
      2._         lease is for and the nature
            j
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract



                  State what the contract or
      2._         lease is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract


                  State what the contract or
      2._         lease is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract


                  State what the contract or
      2._ 1       lease is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract                                                ______________________________________________________


                  State what the contract or
      2._         lease is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract


            I     State what the contract or
      2._         lease Is for and the nature
                  of the debtor's interest

                  State the term remaining
                  List the contract number of
                  any government contract



       Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                page - of
Filed 11/08/18                                                              Case 18-14340                                                                              Doc 16



      Debtor name


      United States Bankruptcy Court for                                    District of
                                                                                          (State)
      Case number (If known):




                                                                                                                                                 O   Check if this is an
                                                                                                                                                     amended filing
     Official Form 206H
     Schedule H: Codebtors                                                                                                                                         12/15

     Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
     the Additional Page to this page.


            Does the debtor have any codebtors?
            U   No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
            0   Yes

            In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
            creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
             schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

             Column 1: Codebtor                                                                                   FColumn 2. Creditor
                                                                                                                                                                      Iii
                                                                                                                                                     Check all schedules
                 Name                       Mailing address                                                        Name
                                                                                                                                                     that apply:


      2.1                                                                                                           ____
                                            Street                                                                                                   U ElF
                                                                                                                                                     OG


                                            City                         State                  ZIP Code

      2.2
                                                                                                                    _________                        UD
                                            Street                                                                                                   3 E/F



                                            City                         State                  ZIP Code

      2.3
                                                                                                                    ___________                      130
                                            Street
                                                                                                                                                     U ElF
                                                                                                                                                     UG


                                            City                         State                  ZIP Code______________________________________

      2.4
                                                                                                                    _________                        00
                                            Street                                                                                                   13 E/F
                                                                                                                                                     UG


                                            City                         State                  ZIP Code            ______________________

      2.5
                                                                                                                    _________                        UD
                                            Street                                                                                                   U E/F
                                                                                                                                                     UG


                                            City                         State                  ZIP Code

      2.6
                                                                                                                    _________                        00
                                            Street                                                                                                   C] ElF
                                                                                                                                                     130


                                            City                         State                  ZIP Code




     Official Form 206H                                                Schedule H: Codebtors                                                           page 1 of
Filed 11/08/18                                                      Case 18-14340                                                                          Doc 16

     Debtor
                     Name                                                                    Case number ir known)__________________________________________




                  Additional Page if Debtor Has More Codebtors


                 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

               Co!urnn 1:Codebtor                                                                 lLCoIumn 2: Creditor                                         r
                  Name                  Mailing address                                             Name

      2.
           -                                                                                                                           OD
                                         Street
                                                                                                                                       U ElF
                                                                                                                                       UG


                                         City                    State            ZIP Code

      2.
           -                                                                                                                           OD
                                         Street
                                                                                                                                       0 E/F
                                                                                                                                       UG


                                         City                    State            ZIP Code

      2.
           -                                                                                                                           00
                                         Street
                                                                                                                                       LI ElF
                                                                                                                                       LIG

                                         City                    State            ZIP Code


      2.
           -                                                                                                                           LID
                                         Street
                                                                                                                                       LI E/F
                                                                                                                                       OG

                                         City                    State            ZIP Code

      2. -
                                                                                                                                       LID
                                         Street
                                                                                                                                       U E/F
                                                                                                                                       LIG

                                         City                    State            ZIP Code


      2.
           -                                                                                                                           LID
                                         Street
                                                                                                                                       LI E/F
                                                                                                                                       LIG

                                         City                    State            ZIP Code


      2.
           -                                                                                                                           LID
                                         Street
                                                                                                                                       LI E/F
                                                                                                                                       LIG

                                         City                    State            ZIP Code

      2.
           -                                                                                                                           LID
                                         Street
                                                                                                                                       U E/F
                                                                                                                                       LIG

                                         City                    State            ZIP Code




       Official Form 206H                                     Schedule H: Codebtors                                                        page - of
Filed 11/08/18                                                           Case 18-14340                                                                      Doc 16




      Debtor Name

      United States Bankruptcy Court for the:                            District of
                                                                                       rotaw,

      Case number (If known):




     Official Form 202
     Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12115

     An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
     this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
     and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
     document, and the date. Bankruptcy Rules 1008 and 9011.

     WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
     connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
     1519, and 3571.



                 Declaration and signature



              I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
              another individual serving as a representative of the debtor in this case.

              I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              U'ScheduIe A/B: Assets—Real and Personal Property (Official Form 206NB)

                                D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 "    chedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              br Schedule G: Executory Contracts and Unexpired Leases            (Official Form 206G)

                 "hedule H: Codebtors (Official Form 206H)

                 "   Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 "   Amended Schedule


                    'hapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                     Other document that requires a declaration




              I declare under penalty of perjury that the foregoing is true and correct.


              Executed on
                                MM ID   I
                                            V_—)                      ignature
                                                                     Pndividual signing on behalf of debto




                                                                           !Dah L
                                                                      Printed name


                                                                              &ce1&u1
                                                                      Position or relationship to debtor



     Official Form 202                           Declaration under Penalty of Perjury for Non-Individual Debtors
Filed 11/08/18                                                                  Case 18-14340                                                                             Doc 16




     Debtor name

     United States Bankruptcy Court for the:                                District of
                                                                                          (State)
     Case number (If known):




                                                                                                                                                    U   Check if this is an
                                                                                                                                                        amended filing

     Official Form 207
     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                           04/16

    The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write the debtor's name and case number (if known).



                       Income



      1. Gross revenue from business

          U None

                   Identify the beginning and ending dates of the debtor's fiscal year, which              Sources of revenue                  Gross revenue
                   may be a calendar year                                                                  Check all that apply                (before deductions and
                                                                                                                                               exclusions)

                From the beginning of the                                                                  U   Operating a business
                fiscal year to filing date:        From    t     -         to       Filing date            Ef Other
                                                          MM/DO / Yr(Y


                For prior year:                    From                    to                              U   Operating a business
                                                          MM ! 00 /                                 YYYY                                           $_________________
                                                                                                           U   Other

                For the year before that:          From                    to                              U   Operating a business
                                                          MM/OD/YYYY                 MM/Do/YYYY                                                    $______________
                                                                                                           U   Other




      2. Non-business revenue
          Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
          from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

          U None

                                                                                                           Description of sources of revenue       Gross revenue from each
                                                                                                                                                   source
                                                                                                                                               (before deductions and
                                                                                                                                               exclusions)

                 From the beginning of the
                 fiscal year to filing date:       From                     to       Filing date
                                                          MM / DO! YYr(



                 For prior year:                   From                     to
                                                          MM/DO /YY'r                 MM/DD/Y'YY
                                                                                                                                               $




                 For the year before that:         From                     to
                                                          MM/DD/Y'YY'                 MM/OD/YYYY
                                                                                                                                               $




       Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Filed 11/08/18                                                               Case 18-14340                                                                          Doc 16


     Debtor
                         Neme
                                -~,            W                V.Y               Y\Q\       3                   number(ifknmvn)           \           tt)P'"
                     List Certain Transfers Made Before Filing for Bankruptcy


      3. Certain payments or transfers to creditors within 90 days before filing this case
         List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
         days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
         adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          b<one

                  Creditor's name and address                             Dates          Total amount or value          Reasons for payment or transfer
                                                                                                                         Check al/that apply
          31

                                                                                         $
                                                                                                                        U      Secured debt
                  Creditor's name
                                                                                                                        U      unsecured loan repayments

                  Street                                                                                                U      Suppliers or vendors

                                                                                                                        U      Services

                  city                          State        ZIP Code                                                   U      Other


          3.2.
                                                                                                                         U     Secured debt
                  Creditor' s name
                                                                                                                         U     Unsecured loan repayments

                  Street                                                                                                 U     Suppliers or vendors

                                                                                                                         U     Services

                  City                     -    State                                                                    U     Other


      4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
          List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
          guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
          $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
          Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
          general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
          the debtor. ii U.S.C. § 101 (31),

                 None

                  Insider' s name and address                             Dates          Total amount or value          Reasons for payment or transfer
          4.1.


                  Insider' s name


                  Street




                  City                          State        ZIP Code


                  Relationship to debtor



          4.2


                  Insider's name


                  Street




                  City                          State        ZIP Code



                  Relationship to debtor




     Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 2
Filed 11/08/18                                                                     Case 18-14340                                                                                       Doc 16


    Debtor
                          Name
                                    9'L    T     flSiP?kYY1.QiIfr ')                                               Case number   (if knavn)
                                                                                                                                              \s' -\
    i 5.   Repossessions, foreclosures, and returns
           List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
           sold t a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
           ZNone
                  Creditor s name and address                               Description of the property                                         Date               Value of property
           5.1.


                  Creditors name

                  Street



                  City                          State         ZIP Code
           52.


                  Creditor's name

                  Street



                  City                          State         ZIP Code

      6.   Setoffs
           List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
               Nor tor without permission or refused to make a payment at the debtor ' s direction from an account of the debtor because the debtor owed a debt.
           r      None
                   Creditor' s name and address                               Description of the action creditor took                           Date action was       Amount
                                                                                                                                                taken

                             _________________________________________
                   Creditor's name

                   Street


                                                                            Last 4 digits of account number: XXXX— - - - -
                   City                           State        ZIP Code


                         Legal Actions or Assignments

     •7
     7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
                    e legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
                     olved in any capacity —within 1 year before filing this case.

                         e
                   Case title                                     Nature of case                           Court or agency' s name and address                      Status of case

           7.1.
                                                                                                                                                                    U    Pending
                                                                                                          Name
                                                                                                                                                                    LJ   On appeal

                   Case number                                                                            Street                                                    U Concluded


                                                                                                          City                      State               ZIP Code


                   Case title                                                                               Court or agency ' s name and address
                                                                                                                                                                    U Pending
           7.2.
                                                                                                                                                                    U    On appeal
                                                                                                             me

                   Case number
                                                                                                                                                                    U    Concluded
                                                                                                          Street



                                                                                                          City                                State     ZIP Code

     Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Filed 11/08/18                                                                  Case 18-14340                                                                                             Doc 16


     Debtor
                             Name
                                    L              T       y\\)..Eskyy\Qy\: '51j'                               Case number   i known)   't      '\          ,il(D.-

             Assignments and receivership

             List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
             hand,pra receiver, custodian, or other court-appointed officer within 1 year before filing this case.

                     one
                     Custodian's name and address                            Description of the property                        Value


                     custodian's name
                                                                             Case title                                         Court name and address
                     Street

                                                                                                                              Name
                                                                             Case number
                     City                          State        ZIP Code
                                                                                                                              Street



                                                                             Date of order or assignment
                                                                                                                              City                       State                 ZIP Code




                           Certain Gifts and Charitable Contributions

             List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
             of t)E"gifts to that recipient is less than $1,000

                "   None
                     Recipient's name and address                            Description of the gifts or contributions                        Dates given              Value


             9.1. Recipient's name


                    Street




                    City                          State        ZIP Code


                      Recipient's relationship to debtor




                                                                                                                                                                   $
             9.2. Recipient's name


                    Street




                    City                          State        ZIP Code

                      Recipient's relationship to debtor



                           Certain Losses

       10.   All losses from fire, theft, or other casualty within 1 year before filing this case.

                       ne

                     Description of the property lost and how the loss       Amount of payments received for the loss                         Date of loss         Value of property
                     occurred                                                If you have received payments to cover the loss, for                                  lost
                                                                             example, from insurance, government compensation, or
                                                                             tort liability, list the total received.
                                                                             List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                             Assets - Real and Personal Property),


                                                                                                                                                                   $



     Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Filed 11/08/18                                                            Case 18-14340                                                                               Doc 16


     Debtor
                       Name
                              QL                                         LL1C
                               ______________________________________________                             Case number(irknown)\           iD4 1
      FT-ra-UM Certain Payments or Transfers

          Payments related to bankruptcy
          List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
          the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
          seeking bankruptcy relief, or filing a bankruptcy case.

               None

                Who was paid or who received the transfer?            If not money, describe any property transferred             Dates             Total amount or
                                                                                                                                                    value


         Al
                                                                                                                                                    $
                Address


                Street




                                            State         ZIP Code
                Email or website address




                Who made the payment, if not debtor?




                Who was paid or who received the transfer?            If not money, describe any property transferred             Dates             Total amount or
                                                                                                                                                    value


        11.2
                                                                                                                                                    $
                Address




                City                        State         ZIP Code
                Email or website address




                Who made the payment, if not debtor?




          Self-settled trusts of which the debtor is a beneficiary
          List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
          a self-settled trust or similar device.
          Do     t include transfers already listed on this statement.

               None

                Name of trust or device                               Describe any property transferred                           Dates transfers   Total amount or
                                                                                                                                  were made         value




                Trustee




     Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
Filed 11/08/18                                                               Case 18-14340                                                                             Doc 16


     Debtor
                        Name
                                 t- O12Lt                                         J.t/\..0     •          Case number   (if keeme)        I4


          Transfers not already listed on this statement
          List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor
          within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
          Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


                None

                 Who received transfer?                                  Description of property transferred or payments received Date transfer      Total amount or
                               :1'    =                                  or debts paid in exchange                                 was made          value



        131.
                                                                                                                                                      $

                 Address


                 Street




                 City                        State        ZIP Code


                 Relationship to debtor




                 Who received transfer?
                                                                                                                                                      $

        13.2

                 Address


                 Street




                 City                        State        ZIP Code


                 Relationship to debtor




     I1Th'          Previous Locations

          Previous addresses
          List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

          UX"Does not apply
                 Address                                                                                                   Dates of occupancy


        14,1,                                                                                                              From                    To
                 Street




                 City                                                State         ZIP Code


        14.2.                                                                                                              From                    To
                 Street




                 City                                                State         ZIP Code


     Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 6
Filed 11/08/18                                                                 Case 18-14340                                                                                  Doc 16


     Debtor                  Atn
                           Nam
                                                                                                              Case number    it known)




                           Health Care Bankruptcies

      15. Health Care bankruptcies
          Is the debtor primarily engaged in offering services and facilities for:
                diagnosing or treating injury, deformity, or disease, or
                providing any surgical, psychiatric, drug treatment, or obstetric care?

                No. Go to Part 9.
                "



          U     Yes. Fill in the information below.

                    Facility name and address                           Nature of the business operation, including type of services the             If debtor provides meals
                                                                        debtor provides                                                              and housing, number of
                                                                                                                                                     patients in debtor's care

        15.1.
                    Fadlity name



                    Street                                              Location where patient records are maintained (if different from facility     How are records kept?
                                                                        address). If electronic, identify any service provider.

                                                                                                                                                      Check all that apply:

                    City                       State     ZIP Code                                                                                     U   Electronically
                                                                                                                                                      U   Paper

                    Facility name and address                           Nature of the business operation, including type of services the              If debtor provides meals
                                                                        debtor provides                                                               and housing, number of
                                                                                                                                                      patients in debtor's care

        15.2.
                    Fadlity name



                    Street                                              Location where patient records are maintained (if different from facility     How are records kept?
                                                                        address). If electronic, identify any service provider.

                                                                                                                                                      Check all that apply:

                                               State     ZIP Code                                                                                     U   Electronically
                                                                                                                                                      U   Paper

                           Personally Identifiable Information

                    )he debtor collect and retain personally identifiable information of customers?

      16.;:'No.
          U     Yes. State the nature of the information collected and retained.
                           Does the debtor have a privacy policy about that information?
                                 No
                           U     Yes

      17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
         pension or profit-sharing plan made available by the debtor as an employee benefit?

                No. Go to Part 10.
                Yes. Does the debtor serve as plan administrator?

                           U     No. Goto Part 10.
                           U     Yes. Fill in below:
                                  Name of plan                                                                             Employer identification number of the plan

                                                                                                                           EIN:            -

                                 Has the plan been terminated?

                                 UNo
                                 U     Yes



     Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Filed 11/08/18                                                            Case 18-14340                                                                                 Doc 16


     Debtor               .L. QlQA
                        Name
                                                                                     i4r'\s             Case number (i!known)\




     •fliI'TU Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

          Closed financial accounts
          Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
          moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
          brokae houses, cooperatives, associations, and other financial institutions.

                None

                 Financial institution name and address         Last 4 digits of account        Type of account                Date account was       Last balance
                                                                number                                                         closed, sold, moved,   before closing or
                                                                                                                               or transferred         transfer

        18.1.                                                   XXXX—                           U Checking
                 Name
                                                                                                U savings
                 Street                                                                         U Money market
                                                                                                U Brokerage
                 City                 State        ZIP Code                                     U Other_________________

        18.2.                                                   XXXX—                      -     U   Checking
                 Name
                                                                                                 U   Savings
                 Street                                                                          U   Money market

                                                                                                 U   Brokerage

                 City                 State        ZIP Code                                      U   Other_________________


          Safe deposit boxes
                 safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

          Zon       e

                  Depository institution name and address       Names of anyone with access to it               Description of the contents                 Does debtor
                                                                                                                                                            still have it?

                                                                                                                                                            UNo
                 Name
                                                                                                                                                            U   Yes
                 Street


                                                                Address
                 City                 State        ZIP Code




     20.0ff-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.

         b- None
                   Facility name and address                    Names of anyone with access to it              Description of the contents                 Does debtor
                                                                                                                                                           still have it?

                                                                                                                                                                No
                 Name                                                                                                                                       U   Yes

                 Street


                                                                 Address
                 City                 State        ZIP Code




     Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
Filed 11/08/18                                                               Case 18-14340                                                                                Doc 16


     Debtor
                       Ne
                                  QL\                     L)YY                               1'tC                                            4 1
     •iri Property the Debtor Holds or Controls That the Debtor Does Not Own

      21. Property held for another
          List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
          trust. o not list leased or rented property.

              None

               Owner's name and address                             Location of the property.              Description of the property                       Value




               Street




               City                  State        ZIP Code




                       Details About Environmental Information

      For the purpose of Part 12, the following definitions apply:
      a   Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
          regardless of the medium affected (air, land, water, or any other medium).
      a   Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
          formerly owned, operated, or utilized.
      a   Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
          or a similarly harmful substance.

      Report all notices, releases, and proceedings known, regardless of when they occurred.


          Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.



          U   Yes. Provide details below.

                Case title                                   Court or agency name and address              Nature of the case                            Status of case


                                                                                                                                                         U   Pending
               Case number                                   Name                                                                                        U   On appeal

                                                             Street
                                                                                                                                                         U   Concluded




                                                             City                    State      ZIP Code




          Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
          environmental law?



          U   Yes. Provide details below.

               Site name and address                         Governmental unit name and address            Environmental law, if known               Date of notice



                Name                                         Name


                Street                                       Street




                City                   State   ZIP Code      City                    State      ZIP Code




     Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Filed 11/08/18                                                            Case 18-14340                                                                                    Doc 16


     Debtor
                        Name
                               1 P1QLA       'Y\..)elS1" rr1124"Lt S)                                    Case number (if kro)




         Hdebtor notified any governmental unit of any release of hazardous material?


          U     Yes. Provide details below.

                 Site name and address                      Governmental unit name and address               Environmental law, if known                  Date of notice



                 Name                                       Name


                 Street                                     Street




                 City                    State   ZIP Code   City                 State        ZIP Code




                          Details About the Debtor's Business or Connections to Any Business


          Other businesses in which the debtor has or has had an interest
          List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this Case.
          Include this information even if already listed in the Schedules.

                None


                 Business name and address                   Describe the nature of the business                       Employer Identification number
                                                                                                                       Do not include Social Security number or ITIN.

                                                                                                                       EIN:            -
        25,1
                 Name
                                                                                                                       Dates business existed

                 Street

                                                                                                                       From                 To

                 City                    State   ZIP Code




                 Business name and address                   Describe the nature of the business                       Employer Identification number
        25.2.
                                                                                                                       Do not include Social Security number or ITIN.

                                                                                                                       EIN:            -
                  Name
                                                                                                                       Dates business existed



                                                                                                                       From                 To
                 City                    State   ZIP Code



                 Business name and address                   Describe the nature of the business                       Employer Identification number
                                                                                                                       Do not include Social Security number or ITIN.

        253.                                                                                                           EIN:            -
                  Name
                                                                                                                       Dates business existed



                                                                                                                       From                 To
                 City                    State   ZIP Code




     Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 10
Filed 11/08/18                                                                     Case 18-14340                                                                              Doc 16


     Debtor                                                                                                     Case number (if koovr(
                           Nare




      26.   Books, records, and financial statements
            26a.   List al ccountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                            None

                         Name and address                                                                                      Dates of service

                                                                                                                               From                To
        26a. 1
                         Name


                         Street




                         City                                                  State                 ZIP Code



                          Name and address                                                                                      Dates of service


                                                                                                                                From               To
        26a.2.
                         Name


                         Street




                         City                                                  State                 ZIP Code



            261b    List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
                    stat ent within 2 years before filing this case.
                    7       None

                                Name and address                                                                                Dates of service


                                                                                                                                From _______ To
                 26b.1
                                Name


                                Street




                                City                                                   State             ZIP Code


                                Name and address                                                                                Dates of service


                                                                                                                                From _______ To
                 26b.2
                                Name




                                City                                                   State             ZIP Code



            26c. List           I firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
                    XNone
                                Name and address                                                                                If any books of account and records are
                                                                                                                                unavailable, explain Why


                 26c.1.




                                City                                                   State             ZIP Code



     Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Filed 11/08/18                                                               Case 18-14340                                                                                              Doc 16


     Debtor                                                                                               Case number
                                                                                                                                               t39t)
                                                                                                                        (if kn own>_______________________________________________
                            Name



                              Name and address                                                                          If any books of account and records are
                                                                                                                        unavailable, explain why


                26c.2
                              Name

                              Street



                              City                                            State                  ZIP Code

          26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
               with 2 years before filing this case.

                   7None

                              Name and address


                26d. I
                              Name

                              Street



                              City                                            State                  ZIP Code

                              Name and address


                26d.2.




                              City                                            State                  ZIP Code


      27. Inventories

          Have any inventories of the debtor's property been taken within 2 years before filing this case?
          U'No
          U Yes. Give the details about the two most recent inventories.


                     Name of the person who supervised the taking of the inventory                         Date of        The dollar amount and basis (cost, market, or
                                                                                                           inventory      other basis) of each inventory




                     Name and address of the person who has possession of inventory records


        27.1.
                     Name




                     City                                                     State       ZIP Code



     Official Form 207                               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                 page 12
Filed 11/08/18                                                            Case 18-14340                                                                                 Doc 16


     Debtor                    1._(2itj\                     YY%QVt               (Q1C               Case number   (Ii known)       —
                                                                                                                                          L43
                       No,ki




                  Name of the person who supervised the taking of the inventory                      Date of          The dollar amount and basis (cost, market, or
                                                                                                    inventory         other basis) of each inventory

                                                                                                                    $_____

                  Name and address of the person who has possession of inventory records


        27.2.
                  Name

                  Street



                  City               State                 ZIP             Code


      28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other
          people in control of the debtor at the time of the filing of this case.


                   Name                               Address                                                Position and nature of any            % of interest, if any
                                                                                                            interest




      29 Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
                pv debtor, or shareholders in control of the debtor who no longer hold these positions?
          I    rNo
          U      Yes. Identify below.

                   Name                               Address                                               Position and nature of           Period during which
                                                                                                            any interest                     position or interest was
                                                                                                                                             held
                                                                                                                                            From           To

                                                                                                                                            From           To

                                                                                                                                            From           To

                                                                                                                                            From           To

       30. Payments, distributions, or withdrawals credited or given to insiders

          Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
          bonuses, loans, credits on loans, stock redemptions, and options exercised?


          U      Yes. Identify below.

                   Name and address of recipient                                           Amount of money or                   Dates               Reason for
                                                                                           description and value of                                 providing the value
                                                                                           property


        30.1




                   Street



                                                           State           ZIP   Code
                   Relationship to debtor



     Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
Filed 11/08/18                                                                Case 18-14340                                                                               Doc 16


     Debtor
                          Name
                                                                 Y\L)YY1QVL fl(\Im                         Case number   (if knoma)       \ 4?D1 0 (ç                     \

                   Name and address of recipient

         30.2
                   Name

                   Street



                   City                                            State       ZIP Code


                   Relationship to debtor




      31.fiin 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
          'LJ     No
           U      Yes. Identify below.

                    Name of the parent corporation                                                               Employer Identification number of the parent
                                                                                                                 corporation

                                                                                                                EIN:                  -




      32. W)(hin 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
                  No
          U       Yes. Identify below.


                    Name of the pension fund                                                                     Employer Identification number of the pension fund

                                                                                                                EIN:                  -




                            Signature and Declaration



                  WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
                  connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
                  18 U.S.C. §§ 152, 1341, 1519, and 3571.


                   I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
                  is true and correct.

                   I declare under penalty of perjury that the foregoing is true and correct.

                  Executedon        I   I (J
                                     MM IDD /YY



              X           _
                                                                                                Printed name
                   Signature of individual signing on behalf of the debtor


                   Position or relationship to debtor




              Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
              Q' No
              U     Yes




     Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 14
Filed 11/08/18                                                Case 18-14340                                                               Doc 16
              Form B2030                                                                        USBC Eastern District of California




                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF CALIFORNIA

  In re                                                                      Case Number:
                                                                                                           4b
                9tQC\                      kyij
                                                                              DISCLOSURE OF COMPENSATION
                                                                                OF ATTORNEY FOR DEBTOR
                                                                Debtor(s)




     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and
     that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
     services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
     as follow:


          For legal services, I have agreed to accept .............................................$
           Prior to the filing of this statement I have received.........................................$
          BalanceDue......................................................................$


     The source of the compensation paid to me was:

     U Debtor                 U Other (specify)


     The source of compensation to be paid to me is:

     U Debtor                 U Other (specify)


     U I have not agreed to share the above-disclosed compensation with any other person unless they are members and
         associates of my law firm.

     O I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of
         my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is
         attached.

     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:'

          Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;

          Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

          Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

          Representation of the debtor in contested bankruptcy matters;

          [Other provisions as needed]
Filed 11/08/18                                            Case 18-14340                                                          Doc 16
             Form 2030, pg2                                          USBC, Eastern District of California


 6. By agreement with the debtor(s), the above-disclosed fee does not include the following services, insofar as these services are
     not mandated by Local Rule 2017-1 of the Eastern District of California.




                                                             CERTIFICATION

                  I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
               representation of the debtor(s) in this bankruptcy proceeding.




                 Date                                                                    Signature of Attorney




                                                                         Name of Law Firm




  Revised December 2015
